F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         APR 22 2002
                                     TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                      No. 00-1429
          v.                                      (D.C. No. 98-CR-224-D)
 TONY S. FRANCIS,                                      (D. Colorado)

               Defendant-Appellant.


                            ORDER AND JUDGMENT          *




Janine Yunker, Assistant Federal Public Defender (Michael G. Katz, Federal
Public Defender, with her on the briefs), Denver, Colorado, for Defendant-
Appellant.

Andrew A. Vogt, Assistant United States Attorney (Richard T. Spriggs, United
States Attorney, with him on the brief), Denver, Colorado, for Plaintiff-Appellee.


Before HENRY , Circuit Judge, BRORBY , Senior Circuit Judge, and        ROGERS ,
Senior District Judge. **




      *
       This order and judgment is not binding precedent, except under the
doctrines of res judicata, collateral estoppel, and law of the case. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
        The Honorable Richard D. Rogers, United States Senior District Judge for
the District of Kansas, sitting by designation.

                                          -1-
      Tony Francis appeals his conviction and sentence for violation of 18 U.S.C.

§ 1791(a)(2) (possession of escape paraphernalia in prison). Mr. Francis asserts

that the district court erred in (1) instructing the jury that the prosecution needed

to disprove only any one of the elements of the duress defense in order for the

jury to reject that defense; (2) failing to direct a verdict of acquittal on the escape

paraphernalia charge, given that the jury invoked the duress defense in order to

acquit on another count, violation of 18 U.S.C. § 751(a) (attempted escape); and

(3) failing to grant a reduction in offense level for acceptance of responsibility,

pursuant to § 3E1.1 of the United States Sentencing Guidelines. Exercising

jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we affirm both the

conviction and the sentence.



                                 I. BACKGROUND

      Following his escape from prison, the television show “America’s Most

Wanted” incorrectly described Mr. Francis as a leader of the Aryan Brotherhood,

a prison gang preaching white supremacy. Once recaptured, Mr. Francis found

himself housed in the federal penitentiary in Florence, Colorado; Mr. Francis

developed anxiety about his incarceration in this prison for at least two reasons.

First, Mr. Francis feared the reaction of African-American prisoners because at

least some of those prisoners had, in all likelihood, heard the claim of Aryan


                                           -2-
Brotherhood membership made by “America’s Most Wanted.” Second, Mr.

Francis feared the reaction of members of the Aryan Brotherhood because, in

reality, he was not a member of that prison gang.

      In 1997, prison authorities became concerned about growing racial tension

in the Florence penitentiary; beginning on September 3, 1997, prison authorities

“locked down” the penitentiary for ten days. Rec. vol. XI, at 483 (testimony of

Mark Gaytan). Immediately after prison authorities lifted the lock-down, three

African-American inmates threatened Mr. Francis. The inmates approached Mr.

Francis, told him that they had seen him on “America’s Most Wanted,” and

offered a warning to the effect that: “When the shit jumps off, you know what

time it is” – i.e., a race war was brewing and Mr. Francis was a target. Rec. vol.

XV, at 1294-95 (testimony of Mr. Francis); see also Rec. vol. XIV, at 1209

(testimony of Mr. Francis).

      Mr. Francis declined to seek the aid of the prison authorities. According to

Mr. Francis, seeking such assistance would have labeled him a snitch and thereby

placed him in further danger. Additionally, again according to Mr. Francis,

because the special housing units were far from free from violence, placement in

protective custody would also have proven of limited benefit. In short, Mr.

Francis argues that consultation with prison officials was not a reasonable

alternative.


                                         -3-
      Mr. Francis concluded, instead, that his only option was to escape. Mr.

Francis thus began to make plans for an escape – including, with the help of his

friend and co-defendant Robert Haney, 1 obtaining a variety of escape

paraphernalia. On September 26, 1997 – approximately two weeks after the

initial threat – Mr. Francis was shown a “kite” (a note) in which an inmate

commented that Mr. Francis was still considered a target. Id. vol. XIV, at 1170

(testimony of Joseph McGee). This threat provided renewed impetus for the

escape attempt.

      On the night of October 3, 1997, Mr. Francis and Mr. Haney gathered the

collected escape paraphernalia and hid in the prison yard. As they hid, however,

Mr. Haney endeavored to convince Mr. Francis that an escape attempt was

imprudent; Mr. Haney argued, in effect: “[T]he best possible solution would be to

get caught trying to escape, thereby getting placed into disciplinary segregation

without having to report the death threats to prison officials.” Aplt’s Br. at 14;

see, e.g., id. vol. XV, at 1425-27 (testimony of Mr. Haney). Mr. Francis

ultimately agreed. After two hours of strewing the yard with the escape

paraphernalia, the two inmates were finally caught.

      The United States charged Mr. Francis with (1) violation of 18 U.S.C. §


      1
        While Mr. Francis and Mr. Haney were tried jointly, we have considered
and decided Mr. Haney’s appeal separately. See United States v. Haney, No. 00-
1421, — F.3d —, 2002 WL — (10th Cir. 2002).

                                         -4-
1791(a)(2) (possession of escape paraphernalia in prison) and (2) violation of 18

U.S.C. § 751(a) (attempted escape). The jury convicted Mr. Francis of possessing

escape paraphernalia but acquitted Mr. Francis of attempting to escape. The jury

premised the attempted escape acquittal on an express finding of duress. See Rec.

vol. I, doc. 218 (verdict form).



                                   II. DISCUSSION

A.    Disproving Duress

      Mr. Francis first insists that the district court erred in failing to require the

government to disprove every element of the duress defense; the district court

instead instructed the jury that, if the government proved, beyond a reasonable

doubt, the absence of any one of the three elements of duress, the jury must reject

that defense. We review de novo the propriety of particular jury instructions. See

United States v. Wolny, 133 F.3d 758, 765 (10th Cir. 1998) (“We review the jury

instructions de novo to determine whether, as a whole, they adequately apprised

the jury of the issues and the governing law.”). Finding no error in the district

court’s jury instruction, we reject Mr. Francis’ argument.

      The duress defense requires:

             1)     A threat of immediate infliction, upon the defendant, of death
                    or bodily harm;

             2)     The defendant’s well-grounded fear that the threat will be

                                          -5-
                    carried out; AND

             3)     The defendant’s lack of a reasonable opportunity to otherwise
                    avert the threatened harm.


See United States v. Glass, 128 F.3d 1398, 1409 (10th Cir. 1997) (listing the

necessary elements of the duress defense); United States v. Scott, 901 F.2d 871,

873 (10th Cir. 1990) (same). Because the three elements of the duress defense are

joined by the conjunction “and” rather than the disjunction “or,” we conclude

that, as a matter of the most elementary logic, the district court acted correctly in

instructing the jury that the government’s disproof, beyond a reasonable doubt, of

any single element of the duress defense necessarily would preclude application

of that defense. See United States v. Toney, 27 F.3d 1245, 1248, 1252 (7th Cir.

1994) (“Once the defendant has made a preliminary showing and the judge has

found that a [duress] instruction is warranted, the burden switches to the

government to prove the absence of [duress]. The government may do so by

disproving beyond a reasonable doubt any of the elements of [duress].”)

(emphasis added); United States v. Amparo, 961 F.2d 288, 291 (1st Cir. 1992)

(“The government can overcome [the defendant’s invocation of the duress

defense] . . . by showing that no threat occurred, or that the defendant’s fear was

unreasonable, or that the defendant had an opportunity to escape but did not

exercise it.”) (emphasis added); United States v. Mitchell, 725 F.2d 832, 836 (2d


                                          -6-
Cir. 1983) (“[I]n federal criminal trials[,] the Government’s burden in disproving

at least one element of duress should be proof beyond a reasonable doubt.”)

(emphasis added).



B.    Motion for Acquittal

      Mr. Francis next insists that because the jury, in regard to the charge of

attempted escape, acquitted on the basis of the duress defense, the court

necessarily should have granted a directed verdict as to possession of escape

paraphernalia. Neither logic nor the law, however, dictates such a result.

      We review de novo the denial of a motion for judgment of acquittal. See

United States v. Austin, 231 F.3d 1278, 1283 (10th Cir. 2000). In so doing, we

“view[] the evidence in the light most favorable to the government in [order to]

determin[e] if there is substantial evidence from which a jury could [have found]

the defendant guilty beyond a reasonable doubt.” Id. at 1283. We will reverse

only where “no rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” United States v. Wacker, 72 F.3d 1453,

1462-63 (10th Cir. 1996).

      Here, the government presented evidence by which a rational jury could

have applied the duress defense to the attempted escape while declining to apply

that defense to the possession of escape paraphernalia. As noted above, the


                                        -7-
duress defense requires, among other elements:

             2)    The defendant’s well-grounded fear that the threat will be
                   carried out


See United States v. Glass, 128 F.3d 1398, 1409 (10th Cir. 1997); United States v.

Scott, 901 F.2d 871, 873 (10th Cir. 1990). This second element contains, then,

two components: (a) the defendant must actually possess a fear that the threat will

be carried out and (b) that fear must be well-grounded. Cf. Rec. vol. I, doc. 219,

at instruction 34 (jury instructions) (describing the second element of the duress

defense as requiring “possess[ion of] a well-grounded fear that the threat would

be carried out”) (emphasis added). Here, the jury could have concluded that,

immediately following the first threat, Mr. Francis did not actually possess a fear

that the threat would be carried out. Accordingly, the jury could have declined to

apply the duress defense to Mr. Francis’ possession of escape paraphernalia

(because the second element remained unsatisfied), while still applying the duress

defense to the attempted escape (because, at this later date, the jury may have

concluded that, particularly in light of the renewed threats, Mr. Francis now

actually possessed a fear that the threats would be executed). Since a rational

jury could have applied the duress defense to Mr. Francis’ benefit as to the

charged attempted escape while simultaneously convicting Mr. Francis of

possessing escape paraphernalia, the district court committed no error in declining


                                         -8-
to grant Mr. Francis’ motion for acquittal.



C.    Acceptance of Responsibility

      Finally, Mr. Francis insists that the district court misapplied United States

Sentencing Guideline § 3E1.1(a); § 3E1.1(a) provides for a two-level decrease in

offense level where the defendant “clearly demonstrates acceptance of

responsibility.” Mr. Francis insists that the district court made a mistake of law

in failing to realize that the court maintained discretion to grant a § 3E1.1(a)

reduction even where Mr. Francis asserted the affirmative defense of duress rather

than plead guilty to the offense of possession of escape paraphernalia.

      “We review the district court’s interpretation and application of the

sentencing guidelines de novo, and review the court’s factual findings for clear

error.” United States v. McAlpine, 32 F.3d 484, 487-88 (10th Cir. 1994). Mr.

Francis’ claim contests the district court’s awareness and application of correctly

interpreted law; Mr. Francis’ claim is thus subject to de novo review. See id. at

487-88.

      Section 3E1.1(a) directs the sentencing court to “decrease the offense level

by two levels” if “the defendant clearly demonstrates acceptance of responsibility

for his offense.” Application Note 2 to § 3E1.1 explains:

             This adjustment is not intended to apply to a defendant who puts the
             government to its burden of proof at trial by denying the essential

                                         -9-
             factual elements of guilt, is convicted, and only then admits guilt and
             expresses remorse. Conviction by trial, however, does not
             automatically preclude a defendant from consideration for such a
             reduction. In rare situations a defendant may clearly demonstrate an
             acceptance of responsibility for his criminal conduct even though he
             exercises his constitutional right to a trial. This may occur, for
             example, where a defendant goes to trial to assert and preserve issues
             that do not relate to factual guilt (e.g. to make a constitutional
             challenge to a statute or a challenge to the applicability of a statute to
             his conduct). In each such instance, however, a determination that a
             defendant has accepted responsibility will be based primarily upon
             pre-trial statements and conduct.


Here, Mr. Francis did put the government to its burden of proof by declining to

plead guilty; Mr. Francis insisted on proceeding to trial. However, as the

Guideline Commentary makes clear, Mr. Francis remained eligible, at the

discretion of the district court, for the § 3E1.1(a) reduction. See also United

States v. Garcia, 182 F.3d 1165, 1172 (10th Cir. 1999) (holding that “a § 3E1.1

reduction is not per se unavailable just because the defendant [chose] to go to

trial solely on an [affirmative] defense.”).

      We conclude that the record adequately demonstrates the district court’s

awareness of this discretion. At the joint sentencing hearing, counsel for Mr.

Francis’ co-defendant read from the Commentary to § 3E1.1(a): “‘Conviction by

trial . . . does not automatically preclude a defendant from consideration for such

a reduction.’” Rec. vol. XIX, at 19 (Sentencing Hr’g, dated Dec. 28, 2000)

(quoting U.S.S.G. § 3E1.1 cmt. n.2). The court clearly understood, itself


                                         -10-
reiterating: “‘In rare situations, a defendant may clearly demonstrate acceptance

of responsibility for his criminal conduct even though he exercises his

constitutional right to a trial.’” Id. at 22 (quoting U.S.S.G. § 3E1.1 cmt. n.2).

The court specifically noted: “[T]his application [U.S.S.G. § 3E1.1 cmt. n.2]

doesn’t limit the availability of acceptance of responsibility to only someone

who’s challenging the constitutionality [of the statute charged].” Rec. vol. XIX,

at 14-15 (Sentencing Hr’g, dated Dec. 28, 2000). The government responded:

“No, it doesn’t, your Honor. It doesn’t.” Id. at 15.

      The district court proceeded to question counsel regarding application of

the reduction, particularly inquiring as to pretrial statements and conduct. See,

e.g., Rec. vol. XIX, at 15-22 (Sentencing Hr’g, dated Dec. 28, 2000) (“What

pretrial statements and conduct would support the fact that acceptance of

responsibility is appropriate here?”); cf. U.S.S.G. § 3E1.1 cmt. n.2 (specifically

directing that, where a defendant proceeds to trial, “a determination that [the]

defendant has accepted responsibility will be based primarily upon pre-trial

statements and conduct.”). The district court concluded: “So in looking at this, I

don’t believe this is a rare situation contemplated by the [G]uidelines where when

someone goes to trial with a duress defense . . . they’ve accepted responsibility

within the meaning of the [G]uidelines.” Rec. vol. XIX, at 22-23 (Sentencing

Hr’g, dated Dec. 28, 2000). The record provides ample evidence that the district


                                         -11-
court understood the court’s power to grant the acceptance of responsibility

reduction in offense level, weighed the appropriate factors in considering exercise

of that discretion, and concluded, simply, and in proper exercise of the court’s

discretion, that, on the facts presented, Mr. Francis should not benefit from that

reduction. Cf. United States v. Urcino-Sotello, 269 F.3d 1195, 1196-97 (10th Cir.

2001) (concluding that a district court adequately recognized that court’s

complete discretion over a particular sentencing matter even where the district

court observed, incorrectly, “I believe that my discretion is very limited.”).



                                III. CONCLUSION

      For the reasons set forth above, we AFFIRM Mr. Francis’ conviction and

sentence.

                                                Entered for the Court,



                                                Robert H. Henry
                                                Circuit Judge




                                         -12-